Citation Nr: 1829694	
Decision Date: 07/10/18    Archive Date: 07/24/18

DOCKET NO.  13-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an increased (compensable) disability rating for tension headaches.  


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1990 to June 1990, from August 1997 to April 1998, and from February 2003 to April 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating greater than 10 percent for left knee patellofemoral syndrome and denied a compensable rating for tension headaches.  In August 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.

In March 2015, the Board denied the Veteran's claim for an increased rating for left knee patellofemoral syndrome, denied his claim for a compensable rating for tension headaches, and found that there was no clear and unmistakable error (CUE) in rating decisions in January 2008 and July 2008 denying service connection for sleep apnea.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court affirmed the Board's denial of the CUE claim, vacated the Board's March 2015 decision, and remanded the Veteran's remaining claims to the Board for further proceedings consistent with the decision. 

In September 2016, the Board remanded the claims on appeal to the RO via the AMC.  After accomplishing further action, the AMC continued to deny an increased evaluation for left knee patellofemoral syndrome and a compensable rating for tension headaches, and returned these matters to the Board.

In April 2017, the Board, again, remanded the claims on appeal to the RO via the AMC.  After accomplishing further action, the AMC continued to deny an increased evaluation for left knee patellofemoral syndrome and a compensable rating for tension headaches, and returned these matters to the Board.

As for the matter of representation, the Board points out that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA), as reflected by a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, in a February 2013 statement, the Veteran revoked representation from NCDVA and stated that he would represent himself.  The Board has recognized the withdrawal of representation.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Pertinent to the July 2010 claim for increase, the Veteran's left knee disability has been manifested by subjective complaints of moderate to severe pain with intermittent swelling, stiffness, and limitation of motion, reports of flare-ups of left knee symptoms, during which knee motion was limited by approximately 50 percent, objective findings of flexion limited to no less than 70 degrees, and extension to no greater than 10 degrees.  There is no evidence of ankylosis, instability, or cartilage, semilunar, dislocated joint, with frequent episodes of "locking," pain, and effusion into the joint.  

3.  Pertinent to the July 2010 claim for increase, the collective lay and medical evidence reflects that the Veteran's tension headaches have been manifested by prostrating attacks occurring on an average of two to three times a month over the last several months.

4.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points, and no claim of unemployability due to either or both disability(ies) has been raised.   


CONCLUSIONS OF LAW

1.  Prior to May 18, 2017, the criteria for a rating greater than10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159. 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5019, 5260, 5261 (2017)

2.  The criteria for a 30 percent, but no higher rating, from May 18, 2017, for the limitation of knee extension associated with left knee patellofemoral syndrome are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159. 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5019, 5261 (2017).

2.  The criteria for a separate 10 percent rating, but no higher rating, from May 18, 2017, for limitation of knee flexion associated with left knee patellofemoral syndrome are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159. 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5019, 5260 (2017).

2.  The criteria for a 30 percent, but no higher, rating for service-connected tension headaches are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an August 2010 pre-rating letter sent to the Veteran in connection with his increased rating claims, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims are written statements by the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As indicated above, in September 2016 and April 2017, the Board remanded the claims on appeal for additional development, and the record reflects substantial compliance with the prior remand directives with respect to the increased rating claims.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, as directed by the Board, the AOJ obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment, and, in November 2016 and May 2017, VA examinations and opinions were obtained.  Moreover, after receipt of the opinions and treatment records, the AOJ re-adjudicated the claim, as directed (as reflected in the November 2017 supplemental SOC (SSOC)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on both claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be warranted.

A. Left Knee Patellofemoral Syndrome

The Veteran's service-connected left knee disability was assigned a 10 percent disability rating effective March 15, 2007 under DC 5019 (for synovitis, which is rated as degenerative arthritis).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as degenerative arthritis.  DC 5010. Synovitis is also rated as degenerative arthritis.  DC 5019.

Limitation of motion of the knee is rated under DC 5260 and 5261.  Under DC 5260, a 0 percent (noncompensable) rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.74a, DC 5260.  Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.74a, DC 5261.

VA's General Counsel has held that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint. VAOPGCPREC 9-2004. Specifically, where a Veteran has both limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate the Veteran for all functional impairment. 

When evaluating musculoskeletal disabilities based on limitation of motion, 38 C.F.R. § 4.40 requires consideration of functional loss caused by pain or other factors listed in that section that could occur during flare-ups or after repeated use and, therefore, not be reflected on range-of-motion testing.  38 C.F.R. § 4.45 requires consideration also be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Nonetheless, even when the background factors listed in § 4.40 or 4.45 are relevant when evaluating a disability, the rating is assigned based on the extent to which motion is limited, pursuant to 38 C.F.R. § 4.71a (musculoskeletal system) or § 4.73 (muscle injury); a separate or higher rating under § 4.40 or 4.45 itself is not appropriate.  See Thompson v. McDonald, 815 F.3d 781, 785 (Fed. Cir. 2016) ("[I]t is clear that the guidance of § 4.40 is intended to be used in understanding the nature of the veteran's disability, after which a rating is determined based on the § 4.71a [or 4.73] criteria.").

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board is also aware that the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Specifically, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with the range of the opposite undamaged joint.  Id. at 169-70, citing   38 C.F.R. § 4.59.  Here, the Board notes that the most recent, May 2017 VA examination report reflects that there was testing of the Veteran's right knee, as well as his left knee.  Additionally, the examination report included the results of range of motion testing on both active and passive motion and in weight-bearing and non-weight bearing.  As such, the record includes findings compliant with 38 C.F.R. § 4.59. and Correia.    

Turning to the pertinent evidence of record, the Veteran filed a claim for increased rating for left knee disability in July 2010, asserting that his left knee symptoms had worsened.

On March 2011 VA knee examination, the Veteran endorsed the following symptoms: pain in his left knee with intermittent swelling, mild to moderate flare-ups, inability to walk more than a mile, and inability to stand for more than 30 minutes.  He reported that additional limitation of motion or functional impairment during a flare up included mild to moderate loss of motion or decrease in function.  He reported the recent use of a patella strap to aid in the relief of pain. 

Physical examination revealed flexion to 120 degrees and normal extension.  The examiner noted tenderness at extreme flexion and extension.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was objective evidence of pain with active motion.  The examiner noted that the main factor causing limitation was pain.  The examiner referenced an April 2010 X-ray which revealed minimal medial compartment narrowing bilaterally; no arthritis was noted.  The Veteran had a normal gait, no dislocation or recurrent subluxation, no deformity, no ankylosis, no instability, and no laxity.  The examiner noted that the Veteran's left knee disability had an effect on the Veteran's usual occupation and daily activities, reporting that the Veteran missed two to three days every month of work due to his knee.  The Veteran reported that his occupation was a post office driver and he was reassigned from walking to driving due to his left knee disability.  

In a July 2014 letter to a Congressman, the Veteran's wife reported that the Veteran had to change routes on his job due to his left knee disability. 

On November 2016 VA examination, the Veteran endorsed the following symptoms: constant pain in his left knee and stiffness.  The Veteran did not report flare-ups but reported functional loss/ impairment of the joint as stiffness in his left knee.  The Veteran reported regular use of a brace.

Physical examination revealed flexion to 95 degrees and extension to zero degrees.  Pain was noted on examination and caused functional loss.  Furthermore, flexion exhibited pain.  The examiner noted that there was no evidence of pain with weight bearing and non-weight bearing.  There was pain with active range of motion and pain with passive range of motion.  There was objective evidence of localized tenderness or pain on palpation of joint or associated soft tissue and pain on palpation of the patella.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion following the repetitions.  The Veteran was examined immediately after repetitive use over time and no pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner noted that there was no muscle atrophy, ankylosis, history of recurrent subluxation, history of lateral instability, history of recurrent effusion, joint instability, and a meniscus condition.  Additionally, the examiner noted that there was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There was no degenerative or traumatic arthritis documented.

During the May 2017 VA examination, the Veteran reported daily pain that was described as a four to five on a scale of one to 10, at best.  He stated that what was once moderately painful is now severe in nature.  He reported that he wore a knee brace on his left knee.  Flare-ups were reported of the knee and/or lower leg.  The Veteran reported having functional loss/impairment, including but not limited to repeated use over time.  He stated that near the end of the day, he had swelling and pain to a point where he had to elevate his knees, take Aleve, apply ice/heat, and usually within two to three hours, the pain would subside to a base line of four to five on a scale of one to 10.  The Veteran reported that using stairs was difficult due to his pain.  Additionally, he reported the use of braces and canes regularly.   

Physical examination revealed flexion to 70 degrees and extension to 10 degrees.  The examiner noted that range of motion contributed to functional loss with a 50 percent decrease in range of motion.  Pain was noted on examination which caused functional loss.  Flexion and extension range of motion exhibited pain.  There was evidence of pain on weight bearing as well as severe pain with passive range of motion testing.  There was also evidence of pain when the joint was used in non-weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to pain.  Additionally, he was unable to perform joint stability due to pain.  The examiner noted that the examination was not being conducted during a flare-up, and he was unable to say without mere speculation whether pain, fatigability, or incoordination significantly limited functional ability with flare-ups.  The examiner noted that there was no objective evidence of crepitus, muscle atrophy, ankylosis, recurrent subluxation, lateral instability, and a meniscus condition.  The Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Recurrent effusion was noted as daily that lasted two to three hours after taking medication and elevating his limbs.  The examiner reported that the Veteran did not have arthritis.  The examiner noted that additional contributing factors of the Veteran's disability was using the stairs due to his moderate to severe pain.  The examiner noted that the severity of the Veteran's left knee disability made walking over a mile, going up more than one flight of stairs, or standing longer than 30 minutes difficult, at best.  The examiner reported that compared with the Veteran's past examinations, his left knee disability has progressed from being mild to moderate to moderate to severe in severity and function.  

VA and private treatment records, collectively, document the Veteran's subjective complaints of pain in his left knee as well as reference difficulty walking, squatting, climbing stairs, and standing for long periods of time.  Additionally, the Veteran reported that his knees would give way occasionally, not precipitated by pain.  Imaging testing of the Veteran's knee from August 2015 reflected "no significant degenerative changes bilaterally."  There was no knee effusion.  The physician noted that the Veteran's x-rays were normal, and suggested that his pain was a result of soft tissue and not the bone.  The Veteran was referred to physical therapy.  

Considering the evidence in light of applicable rating criteria and rating principles delineated above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that from May 18, 2017, a 20 percent rating for the Veteran's left knee limitation of flexion is warranted under DC 5260, and that a separate 30 percent rating for left knee extension is warranted under DC 5261.  

There is no objective evidence that flexion has been limited to 60 degrees or less, or that extension has been limited to 15 degrees or more.  Specifically, prior to the May 2017 VA examination, flexion was limited to 120 degrees and extension was described as normal as reflected by the March 2011 VA examination.  On November 2016 VA examination, flexion was limited to 95 degrees and extension was to zero degrees (normal).  During these examinations, the Veteran did not report any flare-ups and while the Veteran reported some functional loss, there were no statements by the examiners that estimated any extent of additional functional impairment or loss during flare-ups.  The Board has considered the Veteran's functional impairment due to pain; however, prior to May 2017, the evidence of record does not establish that the Veteran met the criteria for a disability rating under DC 5260 and DC 5261 as his overall level of disability did not demonstrate limitation of flexion to 45 degrees and limitation of extension to five degrees, even considering functional loss due to pain, to include during flare-ups.   

The May 2017 VA examination report reflects that flexion was limited to 70 degrees and extension was limited to 10 degrees.  These range of motion testing results do not meet or approximate the criteria for the next higher 20 percent rating under either DC 5260 or 5261. 

However, in addition to objective range of motion testing results, the Board has also considered the extent of likely additional functional loss, primarily due to pain, during flare ups.  /The Veteran reported mild to moderate pain associated with knee flexion and extension and additional limitation of motion/impairment during a flare up with the main factor causing limitation being pain.  Additionally, he reported that he had been reassigned to driver at his job due to his knee pain.  Most significantly, during the May 2017 VA examination, the Veteran reported worsening pain and the examiner noted that his disability had progressed from moderate to severe in severity and function.  Additionally, flexion and extension range of motion exhibited pain and the Veteran was unable to perform repetitive use testing with at least three repetitions due to pain.  While the examiner was unable to say without mere speculation whether pain, weakness, and fatigability or incoordination significantly limited functional ability with flare-ups, the examiner noted that range of motion contributed to functional loss with a 50 percent decrease in range of motion.  He found a new base line of pain, four to five on a scale of one to 10, and the Veteran described his flare-ups as eight out of 10 on the pain scale.  The examiner also noted that the severity of his left knee disability made walking more than a mile, up one flight of stairs, or standing longer than 30 minutes difficult, at best.  

The Veteran is competent to report the symptoms of his left knee disability (to include following repetitive use and during flare ups) and the Board has no legitimate basis to challenge the credibility of his reports.  Although there is no contemporaneous medical evidence of knee symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment during flare ups of knee symptoms are credible. 

Given the Veteran's reports as to the severity of his pain during flare-ups resulting in the need to elevate his knees, take medication, apply ice/heat, and wait up to three hours for the pain to subside to the base line of four to five out of 10, the regular use of a brace or cane, difficulty walking, squatting, climbing stairs
the opinion of the May 2017 examiner as to the estimated extent of additional functional impairment during flare-ups (50 percent) and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for limitation of knee extension under DC 5261 (i.e., extension limited to 20 degrees) are met as of the date of the May 2017 examination. Notably, this is the first date on which any limitation of extension was shown.

The Board also notes that the record presents a basis for an assignment of a separate rating for limitation of knee flexion under DC 5260, as of the date of the May 2017 VA examination, when flexion was limited to 70 degrees.  Based on the examiner's estimation of additional functional loss during flare-ups (50 percent), at such times, flexion would be limited to approximately 35 degrees.  Giving the Veteran the benefit of the doubt, this finding most closely approximates the criteria for a 20 percent rating under DC 5260 (flexion limited to 30 degrees or less, but greater than to 15 degrees).    

Notably, assignment of higher ratings for the left knee as of the date of the May 2017 examination is consistent the examiner's comments that left knee impairment had increased in severity.  Prior to date, as noted above, there was some limitation of flexion (to 120 and 95 degrees on VA examinations in March 2011 and November 2016, respectively), but there was no competent indication as to the extent of functional loss during flare-ups.  Even if the Board retroactively applied the March 2017 comments about the estimated extent of additional functional impairment during flare-ups (50 percent), flexion limited to 60 or 47 degrees would not warrant a rating greater than the 10 percent already assigned for this time frame under Diagnostic Code 5260.  

The Board further finds that no higher or additional rating(s) is/are assignable at any time pertinent to the current claim.  Prior to the May 2017 examination, there is no competent evidence indicating the extent of functional loss during flare ups. ation of There has been no showing of arthritis on imaging, recurrent subluxation or lateral instability, any knee ankylosis, cartilage removal, tibia or fibula impairment, or genu recurvatum at any pertinent point.  See 38 C.F.R. § 4.71a, DCs 5003, 5256, 5257, 5258, 5259, 5262-5263.

B. Tension Headaches

The Veteran's service-connected tension headaches has been rated by analogy as noncompensable under the criteria of 38 C.F.R. § 4.124a, DC 8100.

Under DC 8100, migraines are rated as follows: a noncompensable rating is warranted with less frequent attacks; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."   Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In general, a disability evaluation is assigned by matching a veteran's service-connected disability with the criteria for that disability listed in VA's rating schedule.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017); see also 38 C.F.R. § 3.321 (a) ("The provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability.").   However, not every disability is specifically listed in the rating schedule; in such cases, VA may evaluate an unlisted condition under a DC for a "closely related disease or injury" with "closely analogous" functional impairment, anatomic localization, and symptoms.  38 C.F.R. § 4.20(2017); see Hudgens v. Gibson, 26 Vet. App. 558, 563 (2014); Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  

Turning to the pertinent evidence of record, on March 2011 VA examination, the Veteran reported mild to severe frontal throbbing headaches that traveled to the back.  The Veteran reported that his headaches were not associated with nausea or visual disturbances and were relieved by over the counter medications, rest, dark room, and no noise.  The Veteran stated that he never lost consciousness and has never had symptoms of prostration.  He reported that noise, sunlight, and work aggravated his headache.  He endorsed moderate to severe loss of motion or decrease in function with a need to take time off from work when his headaches were severe.  He reported that he missed two to three days every month; partly due to his knee pain.  He stated he was unable to drive when his headache was severe. The examiner noted that there was no tics and paramyoclonus complex.  Additionally, there was no chorea, choreiform disorders. 

In June 2011, clarification of the March 2011 VA examination was provided, the VA medical professional explained that the frequency of the Veteran's headaches was roughly two to three times a month.  The headaches were noted to last four to eight hours when they occurred and there were no symptoms of prostration.  

On November 2016 VA examination, the Veteran reported that he had daily headaches that usually lasted about three to four hours.  He described the pain as constant and on both sides of the head.  Non-headache symptoms included sensitivity to light and sound.  The duration of typical head pain was noted as less than one day.  The examiner noted that there were no characteristic prostrating attacks of migraine.  Additionally, the examiner noted that the Veteran's headaches do not impact his ability to work.

A May 2017 VA addendum was provided where the physician, Dr. R.H., noted that the Veteran reported daily throbbing headaches behind his eyes with associated photophobia.  Additionally, Dr. R.H. noted that the Veteran denied phonophobia, nausea or vomiting, and vision loss or changes.  Dr. R.H. noted that the Veteran reported severe headaches that lasted all day where he would miss work.  This was noted to occur two to three times per month.  Dr. R.H. opined that the headaches that caused him to miss two to three days of work each month would be considered prostrating attacks; therefore, he found that the Veteran did have "prostrating attacks."

In an October 2017 VA addendum, a different physician, Dr. J.C., found that he Veteran's tension headaches did not include "prostrating attacks."  Dr. J.C. reported that based on the reported symptomatology, duration of symptoms, and response to treatment, the Veteran's tension headaches have not caused symptoms which are "closely analogous" to prostrating attacks caused by migraine headaches.  Dr. J.C. referenced the March 2011 VA examination report where the Veteran reported headaches that, at times, prevented him from driving and contributed in causing him to miss two to three days of work per month.  He found that these findings reflect different degree of severity of his tension headaches in 2011 and that these symptoms were not severe enough to be "closely analogous" to prostrating attacks caused by migraine headaches.  

VA and private treatment records document complaints of daily headaches.   	

The Board finds that a rating of 30 percent for the Veteran's tension headaches is warranted.  The May 2017 VA physician found that the Veteran's severe headaches that occurred two to three times a month were prostrating attacks.  Furthermore, the Veteran has consistently and credibly stated that he has had these severe headaches two to three times a month with a decrease in function that required him to miss work.  

The Board notes that there are conflicting opinions on the question of whether the Veteran's tension headaches have resulted in, at times, prostrating attacks or disability "closely analogous" to prostrating attacks.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the evidence is at least in relative equipoise (relatively evenly balanced) on the question of whether the criteria for the 30 percent rating (prostrating attacks occurring on an average once a month over last several months) have been met.  Although the June 2011, November 2016, and October 2017 VA medical professionals found that the Veteran did not have prostrating attacks, the Board finds that these opinions are minimally probative. Particularly, the June 2011 and November 2016 VA medical professionals did not opine as to whether the Veteran's symptoms were "closely analogous" to migraine headache symptoms; the medical professionals simply noted that the Veteran did not have prostrating attacks.  Additionally, the October 2017 provided no explanation as to why the symptoms were not severe enough to be analogous to prostrating attacks.  

In contrast to the above, the May 2017 VA physician acknowledged the Veteran's tension headache symptomatology and explained how they could be described as "prostrating attacks."  His conclusion was consistent with the Veteran's credible statements and documented medical history.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the entire period under consideration in this appeal.    

However, no higher rating is assignable.  A rating greater than30 percent under DC 8100 requires migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, such has not been shown.  Indeed, very frequent completely prostrating and prolonged migraine attacks were not shown during any of the VA examinations.  Furthermore, the Veteran consistently reported that his severe headaches occurred two to three times a month which could result in him missing work two to three times a month; and that he sometimes missed work due to his knee disability.  

In assessing the severity of the Veteran's tension headaches, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno, supra.  However, his lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's tension headache disability at any point pertinent to this appeal.  Moreover, while the symptoms reported by the Veteran clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, the Veteran is not competent to establish his entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain, supra; Jones, supra.

The Veteran's headache disability also has not been shown to involve any other factor(s) warranting any higher rating (i.e., higher than 30 percent) under any other provision(s) of VA's rating schedule at any pertinent point.  Notably, DC 8045 provides for only a maximum 40 percent rating for subjective symptoms of TBI (such as headaches).  There is no evidence of any impairment involving memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness at any time during the claim period.  Also, a separate rating for the Veteran's headaches and its associated symptoms under DC 8045 would constitute prohibited pyramiding and is not warranted. 38 C.F.R. § 4.14 (2017).

C. Both disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, any service-connected disability under consideration reflect so exceptional or so unusual a disability picture as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's left knee impairment at all pertinent points.  The rating schedule fully contemplates the symptoms associated with his disability, to include limited range of motion, and functional loss due to pain and other factors, to include on repeated use and during flare ups, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Likewise, the schedular criteria are adequate to rate the Veteran's service-connected the tension headaches disabilities at all pertinent points.  The rating criteria contemplate the frequency and severity of his tension headaches.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of each service-connected disability under consideration.  As such, the Board finds that the rating schedule is adequate to evaluate each disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of either higher rating claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran's left knee and/or tension headaches disability had/have actually or effectively rendered him unemployable at any pertinent point.  Indeed, during the March 2011 VA examination, the Veteran reported that he was employed as a driver for the post office.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the left knee and headache disabilities has not been raised, and need not be addressed in conjunction with the higher rating claims herein decided.


ORDER

Prior to March 18, 2017, a rating greater than 10 percent for left knee patellofemoral syndrome is denied.

A 30 percent rating for left knee limitation of extension associated with patellofemoral syndrome, from May 18, 2017, is granted, subject to the legal authority governing the payment of VA compensation. 

A separate, 20 percent rating for left knee limitation flexion associated with patellofemoral syndrome, from May 18, 2017, is granted, subject to the legal authority governing the payment of VA compensation.  

A disability rating of 30 percent for service-connected tension headaches is granted, subject to the legal authority governing the payment of compensation.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


